122


OFFICE   OF THE ATTORNEY             GENERAL            OF TEXAS
                            AUSTIN




           oQrrl6oa,
           OS Fnbllo




                                                     8, but not re-




                   l th a t both         ycur     guertiorrr:    lr6     coo-
                   QO 60 or        th8    K0tOr     wii0ie       cdifi-
                   t, being        hue8     Bill       RO. 407         Act6
                       & iOhl>aarS          66     ArtiOb       l&56
                 Id4 Penal co60 or Terari BAaida,-
          ad6   86     follcYwsr
                                                                                            123



Hon.


        rogisterod      or   liceme&        under   t2w   lam6   OS
        ttlr Stat6 thaa          6iieotlr6,     nor to notor
        vohlolerowned           or   cpratrd    by the 8oderal
        Governmentor any 0r it6 agonol66, the
        Stat0of TeXa6, OT -1, EPnlOlp61 gOVOT6-,
        ment wh86  maohaMOr retfole16 8ald to
        a QW886 required Under thi6 AOt t0 pro-
        OUm    l 06rfiiiC6t-O         Oi   titl., in Phiah
        went     prorirlimr horeof 8h811 be full7
                tha
        oprratlw ao to 6uoh notor ~ahi010~~
        ft 16 our oplnlon that tha abom p%ofad See
tion 60 a~~a~l~~ooont~sq~ata6 th$ ~0 +tifi+!    Of
Tit10  8hkt1 m 188Ue4 011 w     WblClO     wl.66   6UOE TO-
hi016 18 registeronb   ia Tana.    -0 iaet t&t 6 nhiole
16 registered    in rnothar 6t6t6, dO66 not or 8-86
sake lt lnollglble ta bo regirtemd        6180 ia %X66.
It ir our oplnlau that    your deportmeat     may aof'ls8t3e
a Certlfloak, of Tit16 on euohwhlole registered           ln
aaothor stateuntil it 16 al60 tlr6t rr~lsters~ la
TQm6.




                                           aY%nQQ
                                                          Waltar.
                                                                8. gooh
?+RK;0b                                                          A8818t66t
                     APPRCVEC~         15, 1940




                                                                                 APPROVED
                                                                                  OPINION

                                                                             n   *MMmFf
                                                                                   1.